Citation Nr: 1627768	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinea pedis and tinea cruris.  

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2000 to June 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of November 2010 and April 2013 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.

The issue regarding the initial rating awarded for migraine headaches has been appealed by the Veteran and his representative and is currently pending development by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In March 2016, at the Veteran's travel board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative notified VA that the Veteran wished to withdraw his appeal seeking TDIU; there is no question of fact or law remaining before the Board in this matter.  

2.  The preponderance of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinea pedis and tinea cruris are related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to TDIU.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  Tinea pedis and tinea cruris were incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Regarding the issue of service connection for tinea pedis and tinea cruris, in light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Regarding the issue of TDIU dismissed herein, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Withdrawal of Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

At the Veteran's hearing on appeal in March 2016, the Veteran and his representative stated that the Veteran wished to withdraw his appeal regarding the issue of TDIU.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Tinea Pedis and Tinea Cruris

The Veteran contends that service connection is warranted for tinea pedis and tinea cruris that he asserts is the result of his service in the Persian Gulf.  During his hearing on appeal, the Veteran stated that he began noticing that he had significant skin disability within two weeks of his discharge from active duty.  He stated that he treated the skin disease with over-the-counter medication.  

Review of the record shows that the Veteran's service treatment records show no skin abnormality other than a sty of the Veteran's eye.  August 2014 statements have been received from the Veteran's wife and sister indicating that they recall the Veteran having constant, recurring skin rashes since his return from service in 2005.  

An examination was conducted by VA in November 2011.  At that time, the diagnoses were tinea pedis and tinea cruris.  The examiner was requested to render an opinion regarding the etiology of the Veteran's current skin condition and any relationship with service.  The opinion rendered was that the Veteran's current skin condition was at least as likely as not related to the Veteran's active duty.  The rationale was that tinea pedis was a common fungal infection of the feet and that wearing boots made one susceptible to this infection.  The Veteran noted the infection while he was stationed in Kuwait and tinea pedis is a chronic disease.  

An additional examination was conducted by VA in October 2012.  The examiner was to render a second opinion regarding whether it was at least as likely as not that the Veteran's diagnosed tinea pedis and tinea cruris were related to service in light of the fact that there was no treatment for any skin condition found or reported during service.  After reviewing the record, the examiner opined that the diagnosed tinea pedis and tinea cruris were less likely as not caused by or aggravated by military service.  The rationale was that there was no documentation of tinea pedis or tinea cruris in military service.  

During testimony at his hearing on appeal, the Veteran stated that he first noted a skin rash within two weeks of discharge from active duty.  During the 2011 VA examination, he stated that he first noted the skin disorder while serving in Kuwait.  His sister and spouse have stated that they recall him having a chronic skin disorder in 2005, the year of his discharge from service.  Two medical opinions have been obtained, one in support of service connection and one in opposition thereto.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  In this case, the Board finds that the opinion in support of service connection is to be given more weight than the second opinion that was obtained.  The rationale for the former was that the condition is common among those who regularly wear boots and is chronic in nature.  The second was based on the lack of complaints of tinea during service, which are, at least in part, contradicted by the statements made by the Veteran, his spouse, and his sister.  At the least, the opinion that supports a link between service and the development of tinea pedis and cruris places the evidence in relative equipoise.  As such, with the resolution of reasonable doubt, the Board finds that service connection for tinea pedis and tinea cruris is warranted and the appeal is allowed.  


ORDER

Service connection for tinea pedis and tinea cruris is granted.   

TDIU is dismissed.  


REMAND

The remaining issue is entitlement to a rating in excess of 50 percent for PTSD.  It is noted that during the Veteran's Board hearing in March 2016, he stated that his disability had worsened since the most recent examination in October 2010.  In light of the Veteran's testimony, it is found that an additional examination is warranted.  In addition, during the Board hearing the Veteran testified that he was to receive additional psychotherapy beginning in April 2016.  These records should be associated with the claims folder prior to further appellate consideration.

Accordingly, the case is REMANDED for the following action:

1  The AOJ should obtain, for association with the claims folder, copies of any and all records of psychiatric treatment that the Veteran received during 2016.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his PTSD.  The claims file should be made available to the examiner for review in connection with the examination.  The examiner is then requested to offer an opinion as to whether and to what degree the veteran's PTSD renders him incapable of obtaining and maintaining gainful employment.  For any psychiatric disorder(s) other than PTSD that is(are) identified, the examiner should state what, if any, additional disability is associated with such disability.  All opinions should be supported by a written rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


